Citation Nr: 1234518	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had periods of active duty service from July 1956 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.
 
The claims for entitlement to service connection for ischemic heart disease and arthritis affecting the neck, hips, and shoulders, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure, was previously denied in a September 2005 decision.  The Veteran was notified of the decision but did not perfect a timely appeal. 

2.  The evidence received subsequent to the last prior final denial of the Veteran's claim for service connection is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection for diabetes mellitus, to include as secondary to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure.  38 U.S.C.A. § 5108, 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.156, 20.1104 (2011).

3.  Diabetes mellitus type II is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

An October 2004 rating decision denied service connection for diabetes mellitus.  The claim was again denied in a rating decision in September 2005.  The Veteran did not appeal either rating decision.  Although the RO implicitly reopened and denied the claim on the merits a May 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the September 2005 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in February 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  he criteria for new and material evidence creates a low threshold for reopening.  The phrase "raises a reasonable possibility of substantiating the claim" enables rather than precludes reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.

At the time of the September 2005 rating decision, the evidence consisted of some service medical records, which contain no complaints, findings, or diagnoses consistent with diabetes mellitus.  The record also included service personnel records, which document service in Thailand at Korat Royal Thailand Air Force Base (RTAFB) from May 1969 to May 1970.  The record included a copy of a service separation from for the period from July 1973 to July 1969, which noted "Indochina - Yes; Vietnam - Yes; Korea - No."  The Veteran was awarded the Vietnam Service Medal (VSM), the Republic of Vietnam Campaign Medal (RVCM), the Air Force Longevity Service Award with 2 Oak Leaf Cluster (AFLSA w/2 OLC), and the Air Force Good Conduct Medal with 3 Oak Leaf Cluster (AFGCM w/3 OLC).  After service, a VA examination report in May 2004, contained a diagnosis of mild glucose intolerance.  Also of record were statements from the Veteran that he visited Vietnam in two to three times between 1969 and 1970, while stationed in Thailand.  The RO denied the Veteran's claim for service connection for diabetes mellitus in October 2004, on the grounds that there was no evidence that the Veteran had been diagnosed with diabetes mellitus and there was no evidence that the Veteran served in Vietnam, to warrant service connection on a presumptive basis as secondary to exposure to herbicides.  Thereafter in a statement in April 2005, the Veteran's treating physician indicated that the Veteran had been diagnosed with diabetes mellitus type II in October 2004.  The Veteran submitted additional statements indicating that he visited the Republic of Vietnam during the Vietnam War era on three occasions between 1968 and 1970.  Notwithstanding the Veteran's contentions, the RO determined that he had not had actual in-country service in Vietnam and the claim was denied because there was no documentation from the military that the Veteran actually served in the Republic of Vietnam during the Vietnam War era.  Parenthetically, the Board noted that any United States armed forces member stationed in Thailand between July 1965 and March 1973 who served in direct support of operations in Vietnam was eligible for the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

Evidence added to the record since the time of the last final decision includes additional service records and VA treatment records which document a diagnosis and treatment for diabetes mellitus and statements from the Veteran asserting that he visited the Republic of Vietnam during the Vietnam War Era multiple times while stationed in Thailand.  Additionally, in a statement in April 2007, the Veteran asserted presumptive herbicide exposure based upon his presence in Thailand.  Also of record is a printout from the VA website regarding herbicide use in Thailand during the Vietnam era, which notes that Air Force Veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.

The Board finds that the Veteran's recent statement, combined with the information contained in the aforementioned VA website printout regarding herbicide use in Thailand, are both new and material.  That newly received evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011). 

Specifically, the newly submitted evidence tends to show that the Veteran may have been directly exposed to herbicides in Thailand.  Therefore, that new evidence supports a theory of service connection secondary to herbicide exposure, with proof of actual direct causation, which was not previously considered by the RO.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, that new evidence is presumed credible for the purpose of determining whether or not to reopen the claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed type II diabetes mellitus was caused or aggravated by actual in-service herbicide exposure.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

The Veteran contends that he currently has diabetes mellitus type II due to exposure to herbicides in service.  Specifically, he asserts he developed diabetes mellitus due to exposure to herbicides when he visited Vietnam between 1969 and 1970, while stationed in Thailand.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2011). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, because there is no evidence to suggest that the Veteran had diabetes mellitus during the first year following his separation from service in 1979, the Board finds that service connection on that presumptive basis is not warranted in this case.

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e) (2011).  

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

The records show that the Veteran served as an aircraft ground engineering technician and was stationed at the Royal Thai Air Force Bases of Korat, Thailand, from May 1969 to May 1970.  His decorations included the Vietnam Service Medal, which was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  Significantly, a copy of a DD From 214, service separation form, for the period from July 1973 to July 1969, noted "Indochina - Yes; Vietnam - Yes; Korea - No."  The post-service medical evidence shows that the Veteran was diagnosed with diabetes mellitus type II in October 2004.  

In statements, the Veteran reported being in Vietnam in May 1969 while en route to Thailand, in July 1969 when he flew into Saigon for tax purposes, and while en route back to the United States.  At the RO's request for verification of Veteran's actual physical presence in the Republic of Vietnam, in June 2012 the United States Army and Joint Services Records Research Center (JSRRC) indicated there was no documentation showing that any personnel assigned to the Veteran's unit, 553 Field Maintenance Squadron, flew into Saigon in 1969.  

The Board finds that the evidence of record supports a finding that during the time frame that the Veteran was stationed in Thailand from May 1969 to May 1970, he visited Vietnam as part of his official duties.  His Form DD Form 214 specifically states that while the Veteran did not serve in Korea, he had service in Indochina and Vietnam.  There is nothing in the evidence of record that shows that finding regarding the Veteran's service in Vietnam is in error.  In the absence of specific evidence that that the Veteran did not serve in Vietnam, the Board is bound by the discharge data indicated on his DD Form 214, showing service in Vietnam, regarding the essential facts surrounding a Veteran's service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Cahall v. Brown, 7 Vet. App. 232 (1994); Sarmiento v. Brown, 7 Vet. App. 80 (1994); 38 C.F.R. § 3.203 (2011).  While the JSRRC finding does not verify the Veteran's actual presence in Vietnam, it does not exclude his presence in the Republic of Vietnam either.  Moreover, the Board finds no basis in the record to question the credibility of the Veteran's statements, particularly where they are corroborated by a service separation form indicating service in Vietnam, and not just Indochina. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  As the Veteran's discharge document for the period from July 1973 to July 1969 noted Vietnam service, and as there is no evidence of record that contradicts the Veteran's claims that he visited the Republic of Vietnam during the Vietnam era on several occasions while stationed in Thailand, that finding must be presumed to be accurate.  At the very least, the Board finds that the evidence is in equipoise as to whether the Veteran served Republic of Vietnam during the Vietnam War era.  Any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002). 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran served in Vietnam during his service, and is presumed to have been exposed to herbicides during his service.  Therefore, service connection for diabetes mellitus type II is warranted based upon exposure to herbicides during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus. 

Service connection for diabetes mellitus type II, due to exposure to herbicides, is granted.  



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


